DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wiper arm must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, line 1, there is no antecedent basis for “the vertical side surface”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jarasson et al (US patent 10,252,702) in view of Boland (US patent 8,327,499). 
The publication to Jarasson discloses the invention substantially as is claimed.  Jarasson discloses a wiper device (fig. 1) configured to remove foreign matters attached to a window (24).  The wiper device comprising an adhering member (14), a support member (20) configured to elastically support the adhering member, a cover (16) having an inner space (18) therein configured to accommodate the support member (20).  The cover member comprises an upper surface (A-C-D-E) with an inclination that rises from a lower corner with respect to a horizontal plane (A-M) based on a cross section perpendicular to a longitudinal direction, and a vertical lateral surface (F-G) formed vertically with respect to the horizontal plane and meeting the upper surface to form the top corner (42).  The upper surface comprises a first inclined surface (A-C) forming an acute angle (B) of 15 degrees (col. 5, lines 25-30) and starts from the lower corner (A).  A second inclined surface (C-D-E) forms an obtuse angle (at least at portion D-E) with respect to the first inclined surface of about 105 degrees (90 degrees plus the 15 degrees of angle B) and extends the first inclined surface to the top corner.
Jarasson discloses all of the above recited subject matter with the exception of the wiper device connected to a wiper arm and the obtuse angle being in the range of 110 to 120 degrees.
The publication to Boland discloses a wiper device (1) that is connected to a wiper arm (7) to oscillate such over a window to be wiped.


It would have been obvious to one of skill in the art before the filing date of the claimed invention to connect the wiper device of Jarasson with a wiper arm, as clearly suggested by Boland, to oscillate such over the window to be wiped to achieve the foreign matter removal.  Use of wiper arms with windshield wiper devices is well-known.
With respect to claim 4, while Jarasson discloses an obtuse angle of the second inclined surface with respect to the first inclined surface of about 105 degrees, to modify such therefrom does not appear inventive.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to optimize the obtuse angle, including as claimed, by routine experimentation to achieve best operational results of the wiper device when wiping. 
With respect to claim 5, the vertical side surface (F-G) appears at a 90 degree angle with respect to the horizontal plane.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jarasson et al (US patent 10,252,702) in view Boland (US patent 8,327,499), as applied to claim 1 above, and further in view of Jallet et al (French publication 2945260).
	The publication to Jarasson and Boland disclose all of the above recited subject matter, including a H/W ratio of the upper surface of Hsp=7.5mm to L=10mm of .75.  See column 5, lines 20-35.  Jarasson and Boland disclose all of the above, with the exception of in the upper surface, the ratio of H/W is .47 to .59.


	The publication to Jallet (note cited English language translation) discloses a wiper device (fig. 1) wherein a cover member (15) thereof has an inclined upper surface (generally from A to 42) having a horizontal width I of 10.6mm and vertical height Hsp of 5.4 mm.  As such, a H/W ratio will be .509.
	It would have been obvious to one of skill in the art to provide the H/W ratio of the Jarasson cover member of .509, as clearly suggested by Jallet, to provide a more compact cover member less prone to breakage.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
04 November 2022